UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 AMERICAN CAMPUS COMMUNITIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 805 Las Cimas Parkway, Suite 400 Austin, Texas78746 March 28, Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of American Campus Communities, Inc. to be held at 10:00 a.m. (Central Time) on Thursday, May 8, 2008, at The Driskill Hotel, 604 Brazos Street, Austin, Texas.A notice of the meeting, a proxy and a proxy statement containing information about the matters to be acted upon are enclosed. Following the formal business session, there will be an opportunity for questions of general interest to the stockholders. It is important that your shares be represented and voted whether or not you plan to attend the Annual Meeting in person.If you choose not to attend and vote at the Annual Meeting in person, you may vote by completing and mailing the enclosed proxy card.Voting by written proxy will ensure your shares are represented at the Annual Meeting.Please review the instructions on the proxy card or the information forwarded by your bank, broker or other holder of record regarding each of these voting options. On behalf of the Board of Directors, Sincerely, WILLIAM C. BAYLESS, JR. President and Chief Executive Officer American
